Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Terminal Disclaimer filed 03/01/2021 and the amendment filed 12/17/2020.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EUROPEAN PATENT OFFICE (EPO) 14153512.0, filed on 01/31/2014.

Allowable Subject Matter
Claims 1-3, 5-11, 12-14, 16-17, 18-20   are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ each section of the first plurality of sections corresponds to one section of the second plurality of sections so that transmitting in one or more section of the first plurality of sections reserves one or more corresponding section of the second plurality of sections for transmitting the signals representing the data ” and in combination with other limitations recited as specified in claim 1.


Claim  18  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ each section of the first plurality of sections corresponds to one section of the second plurality of sections so that transmitting in one or more section of the first plurality of sections reserves one or more corresponding section of the second plurality of sections for transmitting the signals representing the data ” and in combination with other limitations recited as specified in claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG T HO/Primary Examiner, Art Unit 2412